Citation Nr: 1012754	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania in which 
the RO denied entitlement to service connection for 
bilateral hearing loss disability on a de novo basis.  
However, as detailed below, the record reflects that the 
Veteran was previously denied entitlement to service 
connection for bilateral hearing loss disability in an 
unappealed rating decision issued in July 1989.  Therefore, 
the Board will also address the issue of whether new and 
material evidence has been received to reopen the claim.

It appears from a September 2008 addendum to a September 
2008 VA examination report that the Veteran is raising the 
issue of entitlement to service connection for tinnitus.  
This issue has not been addressed by the RO.  Therefore, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed rating decision in July 1989 denied 
service connection for bilateral hearing loss disability.

2.  The evidence received since the July 1989 rating 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim for service connection for 
bilateral hearing loss disability. 

3.  The Veteran's bilateral hearing loss disability is 
etiologically related to his active service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the claim for service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

2.  Bilateral hearing loss disability was incurred in active 
service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim to reopen 
and his reopened claim.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Entitlement to service connection for bilateral hearing loss 
disability was denied in an unappealed rating decision 
issued in July 1989 because the evidence railed to 
demonstrate the disability was present in service.

The evidence of record at the time of the July 1989 rating 
decision included the Veteran's Service Treatment Records 
(STRs), service personnel records (SPRs), the report of a VA 
audiological evaluation dated in June 1989, and 
correspondence from DJS, D.O., dated in June 1989.

The evidence received since the July 1989 rating decision 
includes correspondence from the Veteran detailing his in-
service noise exposure and the report of a VA C&P 
audiological evaluation in September 2008 with addendums.  
The report and a November 2008 addendum indicate that the 
Veteran's bilateral hearing loss disability is related to 
noise exposure.  Therefore, the Board has determined that 
this report is not cumulative or redundant of the evidence 
previously of record and is sufficient to establish a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim is in order.



Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially 
diagnosed after service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, the "benefit of the doubt rule" does not 
apply to the issue of new and material evidence.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

The Veteran asserts he has bilateral hearing loss due to 
noise exposure in service. 

The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that the Veteran's bilateral 
hearing loss disability is etiologically related to his 
active naval service.

SPRs show that the Veteran's occupational specialty was 
generally aircraft mechanic. 

The report of the Veteran's service entrance examination in 
November 1965 shows that his ears and hearing were found to 
be normal.  The report of the Veteran's separation 
examination in September 1969 indicates that his ears were 
found to be normal but high frequency hearing loss was 
present.

The Veteran had a VA audiological evaluation in June 1989.  
It disclosed that the Veteran's auditory thresholds at 4000 
Hertz were 40 degrees in the right ear and 45 degrees in the 
left ear.  Thus, the presence of bilateral hearing loss 
disability was established at that time.  A tinnitus match 
was not successful, but the examiner stated that the 
possible etiology was noise exposure while working with jet 
aircraft in the service.

Correspondence from Dr. DJS in June 1989 states that the 
Veteran had left high frequency hearing loss of a mild 
degree and high frequency hearing loss compatible with a 
noise induced hearing loss, based upon an audiometric 
evaluation completed in 1983.

A consultation report from Dr. GMG in September 2007 notes 
that the Veteran had a history of noise exposure working in 
the manufacturing industry as well as in the military 
earlier in his life.  

The Veteran had a VA audiological evaluation in September 
2008 in which the claims file was not reviewed, but the 
Veteran provided copies of his STRs.  The examiner noted 
that test results from these STRs indicated hearing 
essentially within normal limits with the exception of mild, 
high frequency loss in the Veteran's left ear.  The Veteran 
provided pertinent history of noise exposure to include 
intermittent hazardous noise exposure while serving as an 
aviation structural mechanic where he was routinely exposed 
to aircraft engines and gunfire.  The Veteran reported that 
he was a mechanical drafter in the industry for 38 years as 
a civilian and had a woodworking hobby.  He stated that he 
wore hearing protection when exposed to excessive noise 
levels at work and while woodworking.  Speech recognition 
scores were 100 percent bilaterally.  The Veteran was 
diagnosed with bilateral, mild-to-severe, notched, 
sensorineural hearing loss between 2000 - 6000 hertz (HZ).  

The VA examiner in the September 2008 audiological 
evaluation provided a follow-up etiological opinion after 
the claims file was produced in November 2008.  The examiner 
opined that based upon review of the claims file; the very 
mild hearing loss that was indicated in the 1989 VA 
audiological evaluation report; and the Veteran's 
occupational and recreational noise exposure since his 
discharge from service 39 years prior to the evaluation that 
his current hearing loss was less likely as not (less than a 
50/50 probability) caused by or a result of his active duty 
noise exposure.

The Veteran submitted statements in October 2008 and 
February 2009 in which he generally asserted that his 
hearing loss was due to the noise exposure he experienced 
while working on jet aircrafts in service.  He stated that 
his medical records showed that his left side hearing 
deteriorated more than the right side.  He explained that 
this occurred because of his positioning on aircrafts in 
service, exposing him to high frequency noise while 
directing the aircrafts.  The Veteran furthered that all of 
his high frequency noise exposure occurred from October 1966 
to October 1969.  During this time, he stated that there 
were several instances in which he had to remove his hearing 
protection to perform inspections of aircrafts.  The Veteran 
also stated that he was exposed to automatic weapons fire 
during his training in squad tactics and weapons handling in 
which no hearing protection was available.  The Veteran 
stated that he had not been around high frequency noise 
since his time in service and wore hearing protection 
whenever he was in a noisy environment.  

The Board finds that service connection for bilateral 
hearing loss disability is warranted as high frequency 
hearing loss was found in the Veteran's separation 
examination in September 1969; SPRs confirm that the Veteran 
was an aircraft mechanic in service, thereby exposing him to 
jet engine noise; the Veteran is credible in reporting his 
exposure to noise while working on jet aircrafts and while 
firing automatic weapons, and the medical evidence relates 
the Veteran's bilateral hearing loss disability to noise 
exposure. 

The Board acknowledges the VA examiner's opinion in November 
2008 that the Veteran's current hearing loss was less likely 
as not (less than a 50/50 probability) caused by or a result 
of his military noise exposure.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).  

In this case, the opinion of the VA examiner against the 
claim appears to be based upon the examiner's belief that 
Veteran had substantial post-service noise exposure, 
something the Veteran denies.  The Board has found the 
Veteran to be a credible historian and accepts his 
contention that his only significant noise exposure occurred 
in service.  Accordingly, the Board concludes that the 
Veteran's bilateral hearing loss disability is etiologically 
related to his active service. 


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the Veteran's claim for 
service connection for bilateral hearing loss disability is 
granted.

Entitlement to service connection for bilateral hearing loss 
disability is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


